Exhibit 10.1

EXTENSION AGREEMENT AND THIRD AMENDMENT TO CREDIT AGREEMENT

This EXTENSION AGREEMENT AND THIRD AMENDMENT TO CREDIT AGREEMENT (this
“Extension Agreement and Amendment”) is entered into effective as of October 28,
2013 (the “Effective Date”), among ENBRIDGE ENERGY PARTNERS, L.P., a Delaware
limited partnership, as borrower (the “Borrower”), the Lenders named on the
signature pages hereto, and BANK OF AMERICA, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).

WHEREAS, the Borrower, the Lenders, and the Administrative Agent are parties to
that certain Credit Agreement dated as of September 26, 2011 (as amended by that
certain First Amendment to Credit Agreement, effective as of September 30, 2011,
and that certain Extension Agreement and Second Amendment to Credit Agreement,
effective as of September 26, 2012, the “Credit Agreement”).

WHEREAS, the Borrower has requested that the Scheduled Maturity Date be extended
from September 26, 2017 to September 26, 2018 pursuant to Section 2.14 of the
Credit Agreement (the “Extension”), and has also requested certain amendments,
including with respect to Midcoast Energy Partners, L.P.

WHEREAS, subject to the terms and conditions set forth herein, the undersigned
Lenders are willing to agree to the Extension, and the parties are willing to
agree to amend the Credit Agreement as set forth in Sections 2 and 3 below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Definitions. Unless otherwise defined in this Extension Agreement and
Amendment, terms used in this Extension Agreement and Amendment which are
defined in the Credit Agreement shall have the meanings assigned to such terms
in the Credit Agreement. The interpretive provisions set forth in Section 1.02
of the Credit Agreement shall apply to this Extension Agreement and Amendment.

SECTION 2. Extension of Scheduled Maturity Date and Reduction of Aggregate
Commitments. Subject to the satisfaction of the conditions precedent set forth
in Section 4 below:

(a) Consent; Extension Effective Date. (i) Each Lender party hereto consents to
the Extension, and (ii) the Extension Effective Date with respect to the
Extension is September 26, 2018.

(b) Notice and Certificate Requirements. The parties hereto agree that (i) the
15 day notice requirement set forth in Section 2.14(a) of the Credit Agreement
is hereby waived and shall not be applicable to the Extension, and (ii) the
certification by the Borrower required by Section 2.14(b) of the Credit
Agreement is hereby satisfied by the Borrower’s execution and delivery of this
Extension Agreement and Amendment.

(c) Reduction of Commitments. The parties hereto agree that (i) effective as of
the Effective Date, the Aggregate Commitments are reduced to $1,975,000,000
pursuant to Section 2.06 of the Credit Agreement, (ii) the requirements for
notice with respect to such reduction set forth in Section 2.06 are deemed
satisfied by the execution and delivery of this Extension Agreement and
Amendment, (iii) such reduction shall be applied as set forth on Schedule 2.01
attached hereto, and (iv) Schedule 2.01 is replaced in its entirety by Schedule
2.01 attached hereto.

SECTION 3. Amendments to the Credit Agreement. The following amendments to the
Credit Agreement shall be effective on the date (the “MEP Amendment Effective
Date”) that the Administrative Agent receives a certificate dated such date and
signed by a Responsible Officer of the Borrower certifying (A) that the MEP IPO
Contribution (as defined below) is being consummated on such date on terms
consistent with the description contained in the MEP Registration Statement and
the MEP IPO (as defined below) is being consummated on such date on
substantially the terms set forth in the MEP Registration Statement and (B) that
no Default then



--------------------------------------------------------------------------------

exists or will result from the consummation of the MEP IPO Contribution and the
MEP IPO; provided that the occurrence of the Effective Date shall be a condition
to the MEP Amendment Effective Date, and provided further that the MEP Amendment
Effective Date shall occur not later than the date specified in Section 4 of
this Extension Agreement and Amendment.

(a) Certain Definitions Deleted. The defined terms “EPRM”, “EPRM Swap
Contracts”, “Mortgage”, “Mortgage Note Agreements” and “Mortgage Notes”, are
hereby deleted in their entirety.

(b) Certain Definitions Amended. The following defined terms appearing in
Section 1.01 of the Credit Agreement (Defined Terms) are amended as set forth
below:

(i) The definition of “Consolidated EBITDA” is amended in its entirety to read
as follows:

““Consolidated EBITDA” means, for any period, an amount equal to the sum of

(a) Consolidated Net Income for such period, plus

(b) (i) consolidated interest expense deducted in determining such Consolidated
Net Income, (ii) the amount of taxes, based on or measured by income, used or
included in the determination of Consolidated Net Income, (iii) the amount of
depreciation and amortization expense deducted in determining such Consolidated
Net Income, and (iv) Marshall/Romeoville Oil Cleanup Costs deducted in
determining such Consolidated Net Income; plus

(c) the amount of cash distributions in respect of equity ownership interests in
MEP Unrestricted Subsidiaries actually received during such period by the
Borrower and its Consolidated Subsidiaries from MEP Unrestricted Subsidiaries;
and minus

(d) to the extent included in the calculation of such Consolidated Net Income,
the amount of insurance proceeds received to compensate for Marshall/Romeoville
Oil Cleanup Costs, not to exceed in the aggregate the amounts by which
Consolidated EBITDA for such period or any prior period is or has been increased
on account of Marshall/Romeoville Oil Cleanup Costs;

provided however that (I) for purposes of calculating Consolidated EBITDA for
the MEP Closing Quarter, and for any four quarter period thereafter that
includes the MEP Closing Quarter, the amount added pursuant to clause (c) of
this definition with respect to the MEP Closing Quarter shall be the Imputed
Cash Receipt Amount for the MEP Closing Quarter; (II) for purposes of
calculating Consolidated EBITDA for the First Post-Closing Quarter, and any four
quarter period thereafter that includes the First Post-Closing Quarter, the
amount added pursuant to clause (c) of this definition with respect to the First
Post-Closing Quarter shall be the Imputed Cash Receipt Amount for the First
Post-Closing Quarter; and (III) notwithstanding that the financial statements
delivered by the Borrower pursuant to Section 6.01(a) for the year ending
December 31, 2013 and the fiscal quarters thereafter may (at the option of the
Borrower) be prepared on a pro forma basis as if the closing of the MEP IPO
Transactions had occurred on January 1, 2013, Consolidated EBITDA for the
quarters ending March 31, 2013, June 30, 2013 and September 30, 2013, and for
any period thereafter that includes in its Consolidated EBITDA calculation any
of the quarters ending March 31, 2013, June 30, 2013 or September 30, 2013,
shall be calculated as if the MEP Unrestricted Subsidiaries were Restricted
Subsidiaries through September 30, 2013 and became Unrestricted Subsidiaries on
October 1, 2013.”

(ii) The definition of “Consolidated Net Income” is amended by inserting the
words “Non-MEP” before the second reference to “Unrestricted Subsidiaries”.

(iii) The definition of “Consolidated Operating Income” is amended by inserting
the words “Non-MEP” before the reference to “Unrestricted Subsidiaries”.

(iv) The definition of “Daily Floating Eurodollar Rate” is amended in its
entirety to read as follows:

““Daily Floating Eurodollar Rate” means, with respect to any Swing Line Loan or
any Base Rate Loan that is accruing interest based on clause (c) of the
definition of Base Rate, for each day that it is a Daily Floating Eurodollar
Rate Loan, the rate per annum equal to the London Interbank Offered Rate



--------------------------------------------------------------------------------

(“LIBOR”) or a comparable or successor rate, which rate is reasonably approved
by the Administrative Agent, as published on the applicable Reuters screen page
(or such other commercially available source providing such quotations of LIBOR
as designated by the Administrative Agent from time to time) at approximately
11:00 a.m. (London time) on such day (if such day is a Business Day) or the
immediately preceding Business Day (if such day is not a Business Day), for U.S.
dollar deposits with a term equivalent to one (1) month; provided that to the
extent a comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied to the applicable
Interest Period in a manner consistent with market practice; provided, further
that to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied to the applicable
Interest Period as otherwise reasonably determined by the Administrative Agent.”

(v) The definition of “Excess Swap Termination Value” is amended by deleting the
phrase “(other than EPRM Swap Contracts)”.

(vi) The definition of “Fixed Period Eurodollar Rate” is amended in its entirety
to read as follows:

““Fixed Period Eurodollar Rate” means, with respect to any Fixed Period
Eurodollar Rate Loan for the Interest Period applicable to such Fixed Period
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or a comparable or successor rate, which rate is reasonably
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations of LIBOR as designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided that to the extent a comparable or successor rate is approved
by the Administrative Agent in connection herewith, the approved rate shall be
applied to the applicable Interest Period in a manner consistent with market
practice; provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied to the applicable Interest Period as otherwise reasonably determined
by the Administrative Agent.”

(vii) The definition of “Interest Period” is amended by adding the following
after the first use of the word “thereafter”: “(in each case, subject to
availability)”.

(viii) The definition of “Material Subsidiary” is amended in its entirety as
follows:

““Material Subsidiary” means (a) any Subsidiary (other than a MEP Unrestricted
Subsidiary) that directly or through one or more Subsidiaries (i) owns assets
with a book value equal to 10% or more of the book value of the consolidated
assets of the Borrower, its Consolidated Subsidiaries and its Consolidated
Unrestricted Subsidiaries (other than the MEP Unrestricted Subsidiaries), or
(ii) contributed 10% or more of Consolidated Operating Income for any fiscal
quarter during the four fiscal quarters most recently ended of the Borrower, its
Consolidated Subsidiaries and its Consolidated Unrestricted Subsidiaries (other
than the MEP Unrestricted Subsidiaries), or (b) any Subsidiary (other than a MEP
Unrestricted Subsidiary) that is a “significant subsidiary” as defined in
Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the Securities
Act of 1933, as amended, as such Regulation is in effect on any date of
determination. A Subsidiary will be deemed to have become a Material Subsidiary
on either (i) the date of its acquisition or formation, if after giving effect
to such acquisition or formation, it constitutes a Material Subsidiary, as
reasonably determined by the Borrower and reasonably acceptable to the
Administrative Agent, or, if applicable (ii) the 75th day following the end of
each of the first 3 fiscal quarters of the Borrower or the 120th day following
the end of each fiscal year of the Borrower, as applicable, if as of the
immediately preceding quarter-end or year-end, as applicable, and based on the
financial statements prepared for such ending quarterly or annual period, it
constituted a Material Subsidiary, as reasonably determined by the Borrower and
reasonably acceptable to the Administrative Agent.”



--------------------------------------------------------------------------------

(ix) The definition of “Non-OLP Pro Forma EBITDA” is amended in its entirety as
follows:

““Non-OLP Pro Forma EBITDA” means, for any period, at the time of any
determination thereof, without duplication, an amount equal to the sum of

 

  (a) Non-OLP Consolidated Net Income, plus

 

  (b) to the extent actually deducted in determining such Non-OLP Consolidated
Net Income, interest expense (and in the case of Capital Leases the portion of
rent expense that is treated as interest in accordance with GAAP), income taxes,
depreciation and amortization for the Non-OLP Subsidiaries for such period,
calculated on a pro forma basis making adjustments for acquisitions of any
Person or all or substantially all of the business or assets of any other Person
or the operating division or business unit of any Person made during such
period, to the extent not reflected in such Non-OLP Consolidated Net Income,
plus

 

  (c) the amount of cash distributions in respect of equity ownership interests
in MEP Unrestricted Subsidiaries actually received during such period by the
Non-OLP Subsidiaries from MEP Unrestricted Subsidiaries;

provided however that (I) for purposes of calculating Non-OLP Pro Forma EBITDA
for the MEP Closing Quarter, and for any four quarter period thereafter that
includes the MEP Closing Quarter, the amount added pursuant to clause (c) of
this definition with respect to the MEP Closing Quarter shall be the Imputed
Non-OLP Cash Receipt Amount for the MEP Closing Quarter; (II) for purposes of
calculating Non-OLP Pro Forma EBITDA for the First Post-Closing Quarter, and any
four quarter period thereafter that includes the First Post-Closing Quarter, the
amount added pursuant to clause (c) of this definition with respect to the First
Post-Closing Quarter shall be the Imputed Non-OLP Cash Receipt Amount for the
First Post-Closing Quarter; and (III) notwithstanding that the financial
statements delivered by the Borrower pursuant to Section 6.01(a) for the year
ending December 31, 2013 and the fiscal quarters thereafter may (at the option
of the Borrower) be prepared on a pro forma basis as if the closing of the MEP
IPO Transactions had occurred on January 1, 2013, Non-OLP Pro Forma EBITDA for
the quarters ending March 31, 2013, June 30, 2013 and September 30, 2013, and
for any period thereafter that includes in its Non-OLP Pro Forma EBITDA
calculation any of the quarters ending March 31, 2013, June 30, 2013 or
September 30, 2013, shall be calculated as if the MEP Unrestricted Subsidiaries
were Restricted Subsidiaries through September 30, 2013 and became Unrestricted
Subsidiaries on October 1, 2013.”

(x) The definition of “Pro Forma EBITDA” is amended by inserting the following
words after the existing words “then the net income of such Subsidiary shall not
be included in the calculation of Consolidated Net Income for such Subject
Period”: “, cash distributions received by such Subsidiary from MEP Unrestricted
Subsidiaries shall not be added in the calculation of Consolidated EBITDA for
such Subject Period,”.

(xi) The penultimate sentence of the definition of “Subsidiary” is to read as
follows: “In the definitions of “Unrestricted Subsidiary”, “Material
Subsidiary”, “MEP Unrestricted Subsidiary”, “Non-Wholly Owned” and
“Wholly-Owned”, the term “Subsidiary” means each Subsidiary of the Borrower.”

(xii) The definition of “Unrestricted Subsidiary” is amended in its entirety to
read as follows:

““Unrestricted Subsidiaries” means (a) each MEP Unrestricted Subsidiary and
(b) any other Subsidiary of the Borrower that is designated to the
Administrative Agent in writing by the Borrower as an Unrestricted Subsidiary
after the date hereof; provided, however, that no Subsidiary designated pursuant
to the preceding clause (b) may be designated as an Unrestricted Subsidiary if,
(i) on the effective date of designation, a Default or Event of Default has
occurred and is continuing, (ii) the creation, formation or acquisition of such
Subsidiary would not otherwise be permitted under Section 7.02 hereof, or
(iii) based on the financial statements most recently delivered pursuant to
Section 6.01 or the good faith determination by the Borrower, such Subsidiary is
a Material Subsidiary. If an Unrestricted Subsidiary (other than a MEP
Unrestricted Subsidiary) becomes a Material Subsidiary, such Subsidiary shall no
longer be deemed an Unrestricted Subsidiary.”



--------------------------------------------------------------------------------

(c) New Definitions Added. The following defined terms are hereby added to
Section 1.01 of the Credit Agreement (Defined Terms) in the appropriate
alphabetical order:

“Financial Support Agreement” means the Financial Support Agreement between the
Borrower and Midcoast Operating.

“Financial Support Agreement Letter of Credit” means a letter of credit the
Borrower has caused to be issued pursuant to the Financial Support Agreement for
the support of Midcoast Operating and/or its Wholly-Owned operating
subsidiaries.

“Financial Support Agreement Letter of Credit Amount” represents the aggregate
face value, in U.S. dollars, of Financial Support Letters of Credit outstanding
at the close of business on any business day, after taking into account any
changes in such amount since the close of business on the immediately preceding
business day.

“Financial Support Agreement Parental Guarantee” means a guarantee provided by
the Borrower in connection with any commodity derivative contract or natural gas
or natural gas liquids purchase agreement which Midcoast Operating or any of its
Wholly-Owned Subsidiaries plans to enter into or to which it or they is a party
or parties, for the benefit of Midcoast Operating and/or its Wholly-Owned
Subsidiaries pursuant to the Financial Support Agreement.

“Financial Support Agreement Parental Guarantee Amount” means the aggregate Net
Realizable Financial Obligation of Midcoast Operating and its Wholly-Owned
Subsidiaries under their respective commodity derivative contracts and natural
gas and natural gas liquid purchase agreements that are guaranteed by the
Borrower pursuant to the Financial Support Agreement Parental Guarantees, in
each case after taking into account market fluctuations in commodity prices, any
related Financial Support Agreement Letters of Credit and any increases or
decreases to the obligations underlying each Financial Support Agreement
Parental Guarantee.

“First Post-Closing Quarter” means the fiscal quarter that immediately follows
the MEP Closing Quarter.

“Imputed Cash Receipt Amount” means:

(1) for the MEP Closing Quarter: an amount equal to the sum of : (a) the amount
of Available Cash (as defined in the MEP Limited Partnership Agreement) in
respect of the MEP Closing Quarter that the Borrower and its Consolidated
Subsidiaries would have been entitled to receive within 45 days after the end of
the MEP Closing Quarter pursuant to Sections 6.3(a) and 6.5(a) of the MEP
Limited Partnership Agreement, determined on a pro forma basis (in a manner
reasonably acceptable to the Administrative Agent) as if the MEP IPO
Transactions had closed prior to the first day of the MEP Closing Quarter plus
(b) the amount of Distributable Cash (as defined in the Midcoast Operating
Limited Partnership Agreement) in respect of the MEP Closing Quarter that the
Borrower and its Consolidated Subsidiaries would have been entitled to receive
within 45 days after the end of the MEP Closing Quarter pursuant to Section 6.01
of the Midcoast Operating Limited Partnership Agreement, determined on a pro
forma basis (in a manner reasonably acceptable to the Administrative Agent) as
if the MEP IPO Transactions had closed prior to the first day of the MEP Closing
Quarter; and

(2) for the First Post-Closing Quarter: an amount equal to the sum of : (a) the
amount of Available Cash (as defined in the MEP Limited Partnership Agreement)
in respect of the First Post-Closing Quarter that the Borrower and its
Consolidated Subsidiaries are entitled to receive within 45 days after the end
of the First Post-Closing Quarter pursuant to Sections 6.3(a) and 6.5(a) of the
MEP Limited Partnership Agreement plus (b) the amount of Distributable Cash (as
defined in the Midcoast Operating Limited Partnership Agreement) in respect of
the First Post-Closing Quarter that the Borrower and its Consolidated
Subsidiaries are entitled to receive within 45 days after the end of the First
Post-Closing Quarter pursuant to Section 6.01 of the Midcoast Operating Limited
Partnership Agreement.

“Imputed Non-OLP Cash Receipt Amount” means:

(1) for the MEP Closing Quarter: an amount equal to the sum of : (a) the amount
of Available Cash (as defined in the MEP Limited Partnership Agreement) in
respect of the MEP Closing Quarter



--------------------------------------------------------------------------------

that the Non-OLP Subsidiaries would have been entitled to receive within 45 days
after the end of the MEP Closing Quarter pursuant to Sections 6.3(a) and 6.5(a)
of the MEP Limited Partnership Agreement, determined on a pro forma basis (in a
manner reasonably acceptable to the Administrative Agent) as if the MEP IPO
Transactions had closed prior to the first day of the MEP Closing Quarter plus
(b) the amount of Distributable Cash (as defined in the Midcoast Operating
Limited Partnership Agreement) in respect of the MEP Closing Quarter that the
Non-OLP Subsidiaries would have been entitled to receive within 45 days after
the end of the MEP Closing Quarter pursuant to Section 6.01 of the Midcoast
Operating Limited Partnership Agreement, determined on a pro forma basis (in a
manner reasonably acceptable to the Administrative Agent) as if the MEP IPO
Transactions had closed prior to the first day of the MEP Closing Quarter; and

(2) for the First Post-Closing Quarter: an amount equal to the sum of : (a) the
amount of Available Cash (as defined in the MEP Limited Partnership Agreement)
in respect of the First Post-Closing Quarter that the Non-OLP Subsidiaries are
entitled to receive within 45 days after the end of the First Post-Closing
Quarter pursuant to Sections 6.3(a) and 6.5(a) of the MEP Limited Partnership
Agreement plus (b) the amount of Distributable Cash (as defined in the Midcoast
Operating Limited Partnership Agreement) in respect of the First Post-Closing
Quarter that the Non-OLP Subsidiaries are entitled to receive within 45 days
after the end of the First Post-Closing Quarter pursuant to Section 6.01 of the
Midcoast Operating Limited Partnership Agreement.

“MEP” means Midcoast Energy Partners, L.P., a Delaware limited partnership.

“MEP Closing Quarter” means the fiscal quarter in which the closing of the MEP
IPO Transactions occurs.

“MEP General Partner” means Midcoast Holdings, L.L.C., a Delaware limited
liability company, which is, as of the closing date of the MEP IPO Transaction,
the general partner of MEP, and thereafter, each successor general partner.

“MEP IPO” means the initial underwritten public offering of equity interests in
MEP pursuant to the MEP Registration Statement.

“MEP IPO Contribution” means the contribution to MEP of 38.999% of the limited
partner interests of Midcoast Operating and all of the ownership interests of
the general partner of Midcoast Operating.

“MEP IPO Transactions” means the transactions consummated in connection with the
MEP IPO and the MEP IPO Contribution pursuant to and in accordance with the MEP
Registration Statement.

“MEP Limited Partnership Agreement” means the First Amended and Restated
Agreement of Limited Partnership of Midcoast Energy Partners L.P.

“MEP Registration Statement” means the MEP Registration Statement on Form S-1
(File No. 333-189341), including the prospectus forming a part thereof and the
exhibits filed therewith, filed with the SEC on June 14, 2013, as amended by
Amendment No. 1 to Form S-1 filed with the SEC on August 7, 2013, Amendment
No. 2 to Form S-1 filed with the SEC on September 3, 2013, Amendment No. 3 to
Form S-1 filed with the SEC on September 27, 2013, Amendment No. 4 to Form S-1
filed with the SEC on October 7, 2013, Amendment No. 5 to Form S-1 filed with
the SEC on October 16, 2013 and as further amended, supplemented or otherwise
modified on or prior to the Effective Date and as further amended, supplemented
or otherwise modified on or prior to the date of consummation of the IPO,
provided that any such further amendment, supplement or other modification after
the Effective Date is not adverse in any material respect to the interests of
the Lenders or is otherwise consented to by the Required Lenders (such consent
not to be unreasonably withheld).

“MEP Unrestricted Subsidiary” means each of the following entities, so long as
such entity is a Subsidiary of the Borrower: MEP General Partner, MEP and each
of their respective Subsidiaries. In the event MEP (or a Subsidiary of MEP)
becomes a Wholly-Owned Subsidiary of the Borrower, such Wholly-Owned Subsidiary
and its Subsidiaries shall no longer be “MEP Unrestricted Subsidiaries”. If at
any time MEP General Partner engages in any business other than being the
general partner of , and, for the avoidance of doubt, making investments in,
MEP, it shall not be a “MEP Unrestricted Subsidiary”.



--------------------------------------------------------------------------------

“Midcoast Operating” means Midcoast Operating, L.P., a Texas limited partnership
whose sole general partner is, as of the closing date of the MEP IPO
Transaction, a Wholly-Owned Subsidiary of MEP and of which the Borrower owns, as
of the closing date of the MEP IPO Transactions, approximately 61% of the
limited partner interests.

“Midcoast Operating Limited Partnership Agreement” means the Amended and
Restated Agreement of Limited Partnership of Midcoast Operating, L.P.

“Net Realizable Financial Obligation” means (a) in the case of outstanding
commodity derivative contracts, the amount required to terminate or discharge
each such contract based upon current market prices of the relevant commodity
and (b) in the case of natural gas and natural gas liquids purchase agreements,
the outstanding amount owed for product received that would be recorded as a
liability under GAAP, in each case, net of any amounts owed to Midcoast
Operating under any agreements with counterparties that have received Financial
Support Agreement Parental Guarantees from the Borrower pursuant to the
Financial Support Agreement.

“Non-MEP Unrestricted Subsidiary” means any Unrestricted Subsidiary that is not
a MEP Unrestricted Subsidiary.

“Non-Wholly Owned” when used to describe a Subsidiary means a Subsidiary that is
not Wholly-Owned.

“Working Capital Loan Agreement” means the Working Capital Loan Agreement
between the Borrower and Midcoast Operating.

(d) Amendment to Section 2.03(a)(i) (The Letter of Credit Commitment).
Section 2.03(a)(i) (The Letter of Credit Commitment) of the Credit Agreement is
amended (i) by inserting the phrase “, for its use and the use of any of its
Subsidiaries or the MEP Unrestricted Subsidiaries” after the first reference to
the phrase “for the account of the Borrower”, and (ii) by inserting the phase “,
for its use and the use of any of its Subsidiaries or the MEP Unrestricted
Subsidiaries and any drawings thereunder” after the second reference to the
phrase “for the account of the Borrower”.

(e) Amendment to Section 3.03 (Inability to Determine Rates). Section 3.03
(Inability to Determine Rates) of the Credit Agreement is amended by inserting
the following new paragraph at the end of such Section: “Notwithstanding the
foregoing, if the Administrative Agent has made the determination described in
clause (a) of the first sentence of this section, the Administrative Agent, in
consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the affected Loans (the “Impacted Loans”), in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this section, (2) the Administrative Agent or the affected Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.”

(f) Amendment to Section 6.02(a)(i) (Compliance Certificate). Section 6.02(a)(i)
of the Credit Agreement is amended by inserting the following at the end:

“, and with respect to any Compliance Certificate relating to a period that
includes any date occurring on or after the consummation of the MEP IPO, a
reasonably detailed reconciliation of the components reflected in the
calculation of compliance with Sections 7.09, 7.10 and 7.11 to the corresponding
amounts set forth in the financial statements for such period”

(g) Amendment to Section 7.01(i) (Permitted Liens). Section 7.01(i) (permitted
Liens for Mortgage Notes) is amended by deleting the text in such subsection and
substituting in lieu thereof, the phrase “intentionally left blank”.



--------------------------------------------------------------------------------

(h) Amendment to Section 7.01(j) (Permitted Liens). Section 7.01(j) (permitted
Liens securing Swap Contracts) is amended by deleting therefrom the phrase “on
property not covered by any Mortgage”.

(i) Amendment to Section 7.05 (Transactions with Affiliates). Section 7.05
(Transactions with Affiliates) is amended by (i) deleting the word “or” after
the phrase “an Affiliate to the Borrower,” and (ii) adding the following after
the phrase “the Board of Directors of the Delegate”:

“, or to the MEP IPO Transactions or to transactions entered into with any MEP
Unrestricted Subsidiary on terms and conditions, taken as a whole, that are fair
and reasonable to the Borrower and the Borrower’s Subsidiaries, taking into
account the totality of the relationship between the Borrower and the Borrower’s
Subsidiaries, on the one hand, and the MEP Unrestricted Subsidiaries, on the
other”

(j) Amendment to Section 7.06 (Burdensome Agreements). Section 7.06 (Burdensome
Agreements) of the Credit Agreement is amended by adding the phrase “Non-MEP”
before the words “Unrestricted Subsidiary”.

(k) Amendment to title of Section 7.08 (Unrestricted Subsidiaries). The title of
Section 7.08 (Unrestricted Subsidiaries) of the Credit Agreement is amended by
changing such title to “Unrestricted Subsidiaries; MEP”.

(l) Amendment to Section 7.08 (Unrestricted Subsidiaries). Section 7.08(a)
(Unrestricted Subsidiaries) of the Credit Agreement is amended by adding “(i)”
before the phrase “the Borrower or a Restricted Subsidiary” and adding the
following at the end of such section:

“and (ii) the Borrower may provide credit support in the forms of (y) causing
the issuance of Financial Support Agreement Letters of Credit and providing
Financial Support Agreement Parental Guaranties in accordance with the Financial
Support Agreement for the benefit of Midcoast Operating and its Wholly-Owned
Subsidiaries, provided that the Borrower shall not provide or cause to provide
any additional Financial Support Agreement Letters of Credit or any Financial
Support Agreement Parental Guarantees, or cause to be amended any existing
Financial Support Agreement Letters of Credit or any existing Financial Support
Agreement Parental Guaranties, if doing so would cause the sum of the Financial
Support Agreement Letter of Credit Amount plus the Financial Support Agreement
Parental Guarantee Amount to exceed $700,000,000, unless consented to by the
Required Lenders (which consent shall not be unreasonably withheld), and
(z) making loans to Midcoast Operating and its Wholly-Owned Subsidiaries in
accordance with the Working Capital Loan Agreement”.

(m) Additional Amendment to Section 7.08 (Unrestricted Subsidiaries).
Section 7.08 (Unrestricted Subsidiaries) of the Credit Agreement is amended by
adding the following new subsection (c) thereto:

“(c) The Borrower shall continue at all times to (i) own, directly or
indirectly, more than 50% of the voting equity interests of, and (ii) have the
right and ability, directly or indirectly, to elect at least a majority of the
board of directors or other governing body of, each general partner of MEP. As
used in this subsection (c) the term “voting equity interests” of an entity
means equity interests entitled to vote for members of the board of directors or
equivalent governing body of such entity.”

(n) Amended Exhibit C (Form of Compliance Certificate). Exhibit C to the Credit
Agreement (Form of Compliance Certificate) is amended and restated in its
entirety as set forth on Annex A hereto.

SECTION 4. Conditions to Effectiveness. This Extension Agreement and Amendment
shall be effective as of the Effective Date, provided that the Administrative
Agent shall have received (a) counterparts of this Extension Agreement and
Amendment executed by the Borrower and each Lender (which may be by telecopy or
other electronic transmission); and (b) the fees agreed to be paid by the
Borrower to the Lenders pursuant to the letter addressed to the Administrative
Agent executed by the Borrower dated August 22, 2013 requesting the extension of
the Lender’s commitments and the amendments set forth in Section 3 above, such
fees to be paid based on each Lender’s Commitment as set forth on Schedule 2.01
attached hereto; provided further that the amendments to the Credit Agreement
set forth in Section 3 of this Extension Agreement and Amendment will not become
effective until the MEP Amendment Effective Date as herein defined, and in the
event that the MEP Amendment Effective Date has not occurred on or before
December 31, 2013, Section 3 of this Extension Agreement and Amendment shall be
of no further force or effect.



--------------------------------------------------------------------------------

SECTION 5. Representations and Warranties. As a material inducement to the
Administrative Agent and the Lenders to execute and deliver this Extension
Agreement and Amendment, the Borrower represents and warrants to the Lenders
that as of the Effective Date, both immediately before and after giving effect
to this Extension Agreement and Amendment, that:

(a) This Extension Agreement and Amendment has been duly authorized, executed,
and delivered by the Borrower and the Credit Agreement as amended hereby
constitutes its legal, valid, and binding obligations enforceable against it in
accordance with their respective terms (subject, as to the enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium, and
similar laws affecting creditors’ rights generally and to general principles of
equity).

(b) The representations and warranties set forth in Article V of the Credit
Agreement are true and correct in all material respects on and as of the
Effective Date, after giving effect to this Extension Agreement and Amendment,
except to the extent such representations and warranties relate solely to an
earlier date, in which case, they shall be true and correct as of such date.

(c) As of the date hereof, at the time of and immediately after giving effect to
this Extension Agreement and Amendment, no Default or Event of Default has
occurred and is continuing.

(d) The resolutions attached as Annex C to that certain Corporate Secretary’s
Certificate dated September 26, 2011 delivered by Enbridge Energy Management,
L.L.C. in connection with the closing of the Credit Agreement authorize the
extension of the term of the Credit Agreement and such resolutions have not been
amended, modified, revoked or rescinded and remain in full force and effect.

(e) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is required to be obtained
or made by the Borrower by any material statutory law or regulation applicable
to it as a condition to the execution, delivery or performance by, or
enforcement against, the Borrower of this Extension Agreement and Amendment or
the extension of the Scheduled Maturity Date provided for herein. The execution,
delivery, and performance by the Borrower of this Extension Agreement and
Amendment has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (i) violate the terms of any of
the Borrower’s Organization Documents, (ii) result in any breach of, constitute
a default under, or require pursuant to the express provisions thereof, the
creation of any consensual Lien on the properties of the Borrower under, any
Contractual Obligation to which the Borrower is a party or any order,
injunction, writ or decree of any Governmental Authority to which the Borrower
or its property is subject, or (iii) violate any Law, in each case with respect
to the preceding clauses (i) through (iii), which would reasonably be expected
to have a Material Adverse Effect.

SECTION 6. Effect. This Extension Agreement and Amendment (a) except as
expressly provided herein, shall not be deemed to be a consent to the
modification or waiver of any other term or condition of the Credit Agreement or
of any of the instruments or agreements referred to therein and does not
constitute a waiver of compliance or consent to noncompliance by the Borrower
with respect to the terms, provisions, conditions and covenants of the Credit
Agreement and (b) shall not prejudice any right or rights which the
Administrative Agent or the Lenders may now have under or in connection with the
Credit Agreement, as amended by this Extension Agreement and Amendment. Except
as otherwise expressly provided by this Extension Agreement and Amendment, all
of the terms, conditions and provisions of the Credit Agreement shall remain the
same. It is declared and agreed by each of the parties hereto that the Credit
Agreement, as amended hereby, from and after the MEP Amendment Effective Date,
shall continue in full force and effect and is hereby ratified and confirmed in
all respects, and that this Extension Agreement and Amendment and such Credit
Agreement shall be read and construed as one instrument. The Borrower represents
and acknowledges that it has no claims, counterclaims, offsets, credits or
defenses to the Loan Documents or the performance of its obligations thereunder.
From and after the Effective Date, with respect to the matters provided for in
Section 2 above, and from and after the MEP Amendment Effective Date, with
respect to the matters provided for in Section 3 above, each reference in the
Credit Agreement, including the schedules and exhibits thereto and the other
documents delivered in connection therewith, to the “Credit Agreement,” “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, shall mean
and be a reference to the Credit Agreement as amended hereby, respectively.



--------------------------------------------------------------------------------

SECTION 7. Miscellaneous. This Extension Agreement and Amendment shall for all
purposes be construed in accordance with and governed by the laws of the State
of New York and applicable federal law. The captions in this Extension Agreement
and Amendment are for convenience of reference only and shall not define or
limit the provisions hereof. This Extension Agreement and Amendment may be
executed in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which together shall constitute one instrument.
In proving this Extension Agreement and Amendment, it shall not be necessary to
produce or account for more than one such counterpart. Delivery of an executed
counterpart of this Extension Agreement and Amendment by facsimile or in
electronic form shall be effective as the delivery of a manually executed
counterpart. This Extension Agreement and Amendment shall be a “Loan Document”
as defined in the Credit Agreement.

SECTION 8. Entire Agreement. THE CREDIT AGREEMENT (AS AMENDED BY THIS EXTENSION
AGREEMENT AND AMENDMENT) AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[SIGNATURES BEGIN ON NEXT PAGE]

IN WITNESS WHEREOF, the parties hereto have caused this Extension Agreement and
Amendment to be duly executed and delivered by their proper and duly authorized
officers effective as of the date and year first above written.

 

ENBRIDGE ENERGY PARTNERS, L.P.,

a Delaware limited partnership, as Borrower

By:   ENBRIDGE ENERGY MANAGEMENT,   L.L.C., as delegate of Enbridge Energy
Company, Inc., its General Partner

 

  By:   /s/Chris Kaitson    

Name: Chris Kaitson

Title:   Vice President – Law

 

BANK OF AMERICA, N.A., as Administrative Agent

By:

  /s/ Kelly Weaver  

Name: Kelly Weaver

Title: AVP

 

BANK OF AMERICA, N.A., as a Lender, a L/C Issuer and Swing Line Lender

By:

  /s/ Greg M. Hall   Name: Greg M. Hall   Title: Assistant Vice President



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender and as

an L/C Issuer

By:  

/s/ Lillian D’Aleo

  Name: Lillian D’Aleo   Title:   Authorized Signatory

 

EXPORT DEVELOPMENT CANADA, as a Lender By:  

/s/ Anne-Marie Gagnon

  Name: Anne-Marie Gagnon   Title:   Asset Manager

 

By:  

/s/ Trevor Mulligan

  Name: Trevor Mulligan   Title:   Asset Manager

 

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Lana Gifas

  Name: Lana Gifas   Title:   Director

 

By:  

/s/ Jennifer Anderson

  Name: Jennifer Anderson   Title:   Associate Director

 

WELLS FARGO BANK, N.A., as a Lender and as an

L/C Issuer

By:  

/s/ Jeff Cobb

  Name: Jeff Cobb   Title:   Vice President

 

THE ROYAL BANK OF SCOTLAND PLC,

CANADA BRANCH, as a Lender

By:  

/s/ Shehan J. De Silva

  Name: Shehan J. De Silva   Title:   Vice President

 

By:  

/s/ David Wright

  Name: David Wright   Title:   Director               Head of Client Management
Canada  



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

By:  

/s/ James D. Weinstein

  Name: James D. Weinstein   Title:   Managing Director

 

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

  Name: Michael King   Title:   Authorized Signatory

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

By:  

/s/ Andrew Oram

  Name: Andrew Oram   Title:   Managing Director

 

BNP PARIBAS, as a Lender By:  

/s/ Jerome Doucet

  Name: Jerome Doucet   Title:   Head of Investment Banking Energy &  
            Commodities Americas & Asia

By:  

/s/ Serge Desrayaud

  Name: Serge Desrayaud   Title:   Managing Director  

 

DNB CAPITAL LLC, as a Lender By:  

/s/ Cathleen Buckley

  Name: Cathleen Buckley   Title:   Senior Vice President

By:  

/s/ Kjell Tore Egge

  Name:Kjell Tore Egge   Title:   Senior Vice President

 

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Juan Javellana

  Name: Juan Javellana   Title: Executive Director



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ Rob MacKinnon

  Name: Rob MacKinnon  

Title:   Senior Vice President

            Canada Branch

 

CITIBANK, N.A., as a Lender By:  

/s/ Peter Kardos

  Name: Peter Kardos   Title:   Vice President

 

DEUTSCHE BANK AG NEW YORK BRANCH, as

a Lender

By:  

/s/ Ming K Chu

  Name: Ming K Chu   Title:   Vice President

By:  

/s/ Virginia Cosenza

  Name: Virginia Cosenza   Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND PRO RATA SHARES

 

Lender

   Commitment      Pro Rata Share  

Bank of America, N.A.

   $ 205,000,000         10.379746835 % 

Royal Bank of Canada

   $ 205,000,000         10.379746835 % 

Export Development Canada

   $ 175,000,000         8.860759494 % 

UBS AG, Stamford Branch

   $ 175,000,000         8.860759494 % 

Wells Fargo Bank, N.A.

   $ 175,000,000         8.860759494 % 

The Royal Bank of Scotland plc, Canada Branch

   $ 150,000,000         7.594936709 % 

Sumitomo Mitsui Banking Corporation

   $ 150,000,000         7.594936709 % 

Morgan Stanley Bank, N.A.

   $ 110,000,000         5.569620253 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 100,000,000         5.063291139 % 

BNP Paribas

   $ 100,000,000         5.063291139 % 

DNB Capital LLC

   $ 100,000,000         5.063291139 % 

JPMorgan Chase Bank, N.A.

   $ 100,000,000         5.063291139 % 

Mizuho Bank, Ltd.

   $ 100,000,000         5.063291139 % 

Citibank, N.A.

   $ 75,000,000         3.797468354 % 

Deutsche Bank AG New York Branch

   $ 55,000,000         2.784810127 % 

Total:

   $ 1,975,000,000.00         100.00 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

ANNEX A

Amended and Restated

Form of Compliance Certificate

See following page



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                 ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of September 26,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Enbridge Energy Partners, L.P. (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, an L/C Issuer and the Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                 of the [General Partner/Delegate], and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

Use following for fiscal year-end financial statements

1. Filed with the Borrower’s Form 10-K for its fiscal year ended
                , 20    , are the year-end financial statements (the “Annual
Financial Statements”) required by Section 6.01(a), and if the Borrower has
designated any Subsidiary other than the MEP Unrestricted Subsidiaries as an
Unrestricted Subsidiary, attached hereto as Schedule 1 are the year-end
financial statements, adjusted to exclude the assets and operations of the
Non-MEP Unrestricted Subsidiaries. The Annual Financial Statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its consolidated subsidiaries in accordance with GAAP as at such
date for such period.

Use following for fiscal quarter-end financial statements

1. Filed with the Borrower’s Form 10-Q for its fiscal quarter ended
                , 20    ] are the unaudited financial statements (the “Quarterly
Financial Statements”) required by Section 6.01(b) for such fiscal quarter, and
if the Borrower has designated any Subsidiary other than the MEP Unrestricted
Subsidiaries as an Unrestricted Subsidiary (the “non-MEP Unrestricted
Subsidiaries”), attached hereto as Schedule 1 are unaudited financial statements
for such fiscal quarter adjusted to exclude the assets and operations of the
Non-MEP Unrestricted Subsidiaries. The Quarterly Financial Statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its consolidated subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a reasonable
review of the transactions and condition (financial or otherwise) of the
Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements.

3. A review of the activities of the Borrower and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower and each of its
Subsidiaries performed and observed all its Obligations under the Loan
Documents, and

select one:

to the best knowledge of the undersigned, during such fiscal period, the
Borrower and each of its Subsidiaries performed and observed each covenant and
condition of the Loan Documents applicable to it.



--------------------------------------------------------------------------------

—or—

to the best knowledge of the undersigned, during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default or Event of Default and its nature and
status:                     .

4. The financial covenant calculations and information set forth on Schedule 2
attached hereto are true and accurate. Attached hereto as Schedule 3 is a
reconciliation of the components of such calculations as required by
Section 6.02(a)(i) of the Agreement.

5. If this Compliance Certificate is being delivered by a Secretary or Assistant
Secretary the words “the undersigned” set forth in paragraphs 2 and 3 above
shall be deemed to mean “a Responsible Financial Officer” each time such words
are used therein and the following paragraph shall apply: A Responsible
Financial Officer has reviewed this Compliance Certificate and attachments and
has authorized the undersigned to submit this Compliance Certificate and
attachments. As used in this Compliance Certificate, a “Responsible Financial
Officer” means any of the president, chief financial officer, chief accountant,
controller, treasurer or assistant treasurer of the Borrower, the General
Partner or the Delegate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,                 .

 

ENBRIDGE ENERGY PARTNERS, L.P. BY:   ENBRIDGE ENERGY MANAGEMENT, L.L.C.,   as
delegate of Enbridge Energy Company, Inc.,   its General Partner

 

By:     

Name:      Title:     



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Section 7.09 – Leverage Ratio.

 

              

Maximum

Leverage Ratio

  As of the end of each applicable four-quarter period, the Borrower is required
to maintain Consolidated Leverage Ratio of no greater than:   

During any Period other than an Acquisition Period:

     5.00:1.00   

During an Acquisition Period*:

     5.50:1.00       *If a Specified Acquisition has been or is hereby
designated by the Borrower and the corresponding Acquisition Period is in effect
as of the Statement Date, a separate sheet of paper is to be attached to this
Compliance Certificate setting forth the corresponding Acquisition Closing Date
(and if such Acquisition Period has terminated, the last day of such Acquisition
Period), and describing the transactions that constitute such Specified
Acquisition. Check the applicable line:    —    The Borrower has previously
designated such Specified Acquisition; or    —   

The Borrower hereby designates such Specified Acquisition.

   A.       Consolidated Funded Debt as Adjusted for Funded Debt owed by the
Borrower to Subsidiaries at Statement Date (calculated as follows: A.5 +
(without duplication) A.8):    $                          

1.      Consolidated Funded Debt of the Borrower and its Subsidiaries at
Statement Date (without regard to reduction for applicable Qualifying
Subordinated Indebtedness and Designated Hybrid Securities):

 

Indicate amount of Indebtedness of Unrestricted Subsidiaries (not included in
line 1): $            

   $                          

2.      Qualifying Subordinated Indebtedness at Statement Date:

(Attach additional information: indicate name(s) of subordinated creditors to
whom Qualifying Subordinated Indebtedness is owed; summarize the terms of such
Qualifying Subordinated Indebtedness in sufficient detail to demonstrate that it
meets the requirements set forth in the definition of Qualifying Subordinated
Indebtedness; and confirm that subordination agreement has been delivered)

   $                          

3.      Face amount of Hybrid Securities at Statement Date:

   $                          

4.      Face amount of Designated Hybrid Securities at Statement Date (not to
exceed 15% of Total Capitalization):

   $                          

Total Capitalization at Statement Date: $            

        

Consolidated Net Worth at Statement Date (used in calculating Total
Capitalization): $            

        

Indicate amount of partners’ capital of the Borrower determined as of such date
in accordance with GAAP, subject (as applicable) to year-end audit adjustments
and footnotes (used in computing Consolidated Net Worth): $            

  



--------------------------------------------------------------------------------

     

5.      Consolidated Funded Debt (calculated as follows: A.1 – (A.2 + A.4)):

   $                          

6.      Funded Debt owed by the Borrower to Subsidiaries:

   $                          

7.      Aggregate Qualifying Subordinated Indebtedness that is included in A.5.
above:

   $                          

8.      Adjusted Funded Debt owed by the Borrower to Subsidiaries (calculated as
follows: A.6 – A.7):

   $                     B.   

Pro Forma EBITDA for Subject Period:

   $                          

(calculate by adding lines 1 through 7 below)

        

1.      Consolidated Net Income:

   $                          

Indicate Consolidated Net Income of Excluded

Subsidiaries (to be excluded from line 1): $            

        

2. Cash distributions received from MEP Unrestricted Subsidiaries:

   $                          

Indicate cash distributions from MEP Unrestricted

Subsidiaries received by Excluded Subsidiaries (excluded from line 2):
$            

        

3.      Interest expense:

   $                          

Indicate interest expense of Excluded Subsidiaries

(excluded from line 3): $            

        

4.      Income taxes:

   $                          

Indicate income taxes of Excluded Subsidiaries

(excluded from line 4): $            

        

5.      Depreciation:

   $                          

Indicate depreciation of Excluded Subsidiaries

(excluded from line 5): $            

        

6.      Amortization:

   $                          

Indicate amortization of Excluded Subsidiaries

(excluded from line 6): $            

        

7.      Pro forma adjustment for acquisitions during Subject Period:

   $                          

Attach detailed explanation identifying each acquisition and

indicating Incremental EBITDA attributable to it

        

8.      Material Project EBITDA Adjustments for Subject Period:

   $                          

Attach detailed explanation identifying each Material Project and

indicating Material Project EBITDA Adjustments attributable to it

   C.       Leverage Ratio (Line A ÷ Line B):                       to 1.00   



--------------------------------------------------------------------------------

Quarter-end date:                     

Section 7.10 (Indebtedness of Non-OLP Subsidiaries) and Section 7.11
(Indebtedness of Operating Partnership and Operating Partnership Subsidiaries)

 

A.    Indebtedness of Non-OLP Subsidiaries       1.    Calculate aggregate
amount of Indebtedness outstanding as of the Statement Date for the Non-OLP
Subsidiaries:             (a)    Total amount of Indebtedness outstanding for
the Non-OLP Subsidiaries other than Indebtedness attributable to Excess Swap
Termination Value:    $                       (b)    Ratable Share of Excess
Swap Termination Value (line C.3(c)):    $                       (c)    Total
(Line A.1(a) plus Line A.1(b)):    $                    2.    Demonstrate
compliance with Section 7.10:          (a)    Non-OLP Pro Forma EBITDA:    $
                      (b)    Calculate Non-OLP Indebtedness Limitation         
   (.5 times Non-OLP Pro Forma EBITDA (line A.2(a)):    $                      
(c)    Is the aggregate amount of Indebtedness outstanding for the Non-OLP
Subsidiaries (line A.1(c)) greater than the Non-OLP Indebtedness Limitation
(line A.2(b))?            

Yes        ¨

           

No         ¨

         (d)    If yes, please answer the following:          (i)    State the
amount of excess Indebtedness:       $                       (ii)
   How much of the excess Indebtedness is attributable to Excess Swap
Termination Value?       $                       (iii)
   Specify in reasonable detail method and timing of cure of such excess
Indebtedness pursuant to Section 7.10.       B.    Indebtedness of the Operating
Partnership and the Operating Partnership Subsidiaries       1.    Calculate
aggregate amount of Indebtedness outstanding for the Operating Partnership and
the Operating Partnership Subsidiaries:             (a)    Total amount of
Indebtedness outstanding for the Operating Partnership and the Operating
Partnership Subsidiaries other than Indebtedness attributable to Excess Swap
Termination Value:    $                       (b)    Excess Swap Termination
Value (line C.3(b)):    $                       (c)    Total (line B.1(a) plus
Line B.1(b)):    $                    2.    Demonstrate compliance with Section
7.11:          (a)    State the outstanding consolidated capitalization of the
Operating Partnership and the Operating Partnership Subsidiaries:    $
               



--------------------------------------------------------------------------------

      (b)    Calculate the OLP Indebtedness Limitation (.60 times the
outstanding consolidated capitalization of the Operating Partnership and the
Operating Partnership Subsidiaries (line B.2(a))):    $                      
(c)    Is the aggregate amount of Indebtedness outstanding for the Operating
Partnership and the Operating Partnership Subsidiaries (line B.1(c)) greater
than the OLP Indebtedness Limitation (line B.2(b))?            

Yes        ¨

           

No         ¨

         (d)    If yes, please answer the following:          (i)    State the
amount of excess Indebtedness:    $                       (ii)    How much of
the excess Indebtedness is attributable to             Excess Swap Termination
Value?    $                       (iii)    Specify in reasonable detail the
method and timing of cure of such excess Indebtedness pursuant to Section 7.11.
   C.    Excess Swap Termination Value       1.    State net amount of all
mark-to-market obligations of all Swap Contracts to which a Subsidiary of the
Borrower is obligated as a counterparty ora guarantor:    $                   
   (A negative number indicates a net aggregate amount owed by Subsidiaries; a
positive number indicates a net aggregate amount owed to Subsidiaries)       2.
   Is line C.1 less than negative $150,000,000?            

Yes        ¨

           

No         ¨

      3.    If yes, calculate the Ratable Share of the amount less than negative
$150,000,000:          (a)    State aggregate Swap Termination Value of all Swap
Obligations and Guarantee Obligations of Swap Obligations of the Non-OLP
Subsidiaries:    $                       (b)    State aggregate Swap Termination
Value of all Swap Obligations and Guarantee Obligations of Swap Obligations of
the Operating Partnership and the Operating Partnership Subsidiaries:    $
                      (c)    The Ratable Share of Excess Termination Value of
the Non-OLP Subsidiaries ((line C.3(a) divided by line C.1) times the amount
less than negative $150,000,000):    $                       (d)    The Ratable
Share of Excess Termination Value of the Operating Partnership and Operating
Partnership Subsidiaries ((line C.3(b) divided by line C.1) times the amount
less than negative $150,000,000):    $                